Name: 1999/129/EC: Commission Decision of 29 January 1999 amending for the second time Decision 94/381/EC concerning certain protection measures with regard to bovine spongiform encephalopathy and the feeding of mammalian derived protein (notified under document number C(1999) 198) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  processed agricultural produce;  agricultural activity;  health;  means of agricultural production
 Date Published: 1999-02-16

 Avis juridique important|31999D01291999/129/EC: Commission Decision of 29 January 1999 amending for the second time Decision 94/381/EC concerning certain protection measures with regard to bovine spongiform encephalopathy and the feeding of mammalian derived protein (notified under document number C(1999) 198) (Text with EEA relevance) Official Journal L 041 , 16/02/1999 P. 0014 - 0015COMMISSION DECISION of 29 January 1999 amending for the second time Decision 94/381/EC concerning certain protection measures with regard to bovine spongiform encephalopathy and the feeding of mammalian derived protein (notified under document number C(1999) 198) (Text with EEA relevance) (1999/129/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10(4) thereof,Whereas Commission Decision 94/381/EC (3) concerning certain protection measures with regard to bovine spongiform encephalopathy and the feeding of mammalian derived protein as amended by Decision 95/60/EC (4), prohibits the feeding of protein derived from all mammalian species to ruminants; whereas certain animal products and by-products may be exempted from this prohibition;Whereas the Scientific Steering Committee adopted a report and scientific opinion on the safety of hydrolysed proteins produced from bovine hides on 22 and 23 October 1998; whereas this opinion addresses the questions of under which conditions of sourcing of the material and/or of type of material used and/or production process can hydrolysed proteins, produced from bovine hides destined for animal consumption, be considered free of BSE infectivity; whereas the Scientific Steering Committee in the above opinions strongly recommends that hydrolysed proteins manufacturers implement and respect hazard analysis and critical control points procedures;Whereas the Commission has adopted Decision 97/534/EC (5) as last amended by Council Decision 98/745/EC (6) on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies;Whereas the Commission has adopted Decision 98/272/EC (7) on epidemio-surveillance for transmissible spongiform encephalopathies and amending Decision 94/474/EC; whereas this Decision lays down measures to be applied in case of animals suspected of having a transmissible spongiform encephalopathy (TSE);Whereas the adoption of this proposal is without prejudice to the adoption of rules for the organisation of the prevention and control of transmissible spongiform encephalopathies;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Article 1(3), third indent of Decision 94/381/EC is replaced by the following:'- hydrolysed proteins with a molecular weight below 10 000 daltons which have been:(i) derived from hides and skins obtained from animals which have been slaughtered in a slaughterhouse and have undergone an ante mortem inspection by an official veterinarian in accordance with Chapter VI of Annex I to Directive 64/433/EEC and passed fit, as a result of such inspection, for slaughter for the purpose of that Directive,and(ii) produced by a production process which involves appropriate measures to minimise contamination of hides and skins, preparation of the hides and skins by brining, liming and intensive washing followed by exposure of the material to a pH of > 11 for >three hours at temperature >80 °C and followed by heat treatment of >140 °C for 30 minutes at >3,6 bar or a by an equivalent production process approved by the Commission after consultation of the appropriate Scientific Committee,and(iii) come from establishments which carry out an own checks programme (HACCP).`Article 2 Member States shall adopt the measures necessary to comply with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 29 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 172, 7. 7. 1994, p. 23.(4) OJ L 55, 11. 3. 1995, p. 43.(5) OJ L 216, 8. 8. 1997, p. 95.(6) OJ L 358, 31. 12. 1998, p. 113.(7) OJ L 122, 24. 4. 1998, p. 59.